Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a scan driver that includes stages, each of the stages receiving first and second clock signals having a first low level as an active level, and a third clock signal having a high level as the active level. Each of the stages includes a logic circuit that changes a voltage of a first node to the first low level based on an input signal and the first clock signal, and changes a voltage of the first node to a second low level lower than the first low level based on the second clock signal, a first output buffer that outputs, as an active-low scan signal, the second clock signal in response to the voltage of the first node, and a second output buffer that outputs, as an active-high scan signal, the third clock signal in response to the voltage of the first node.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was 
a logic circuit that changes a voltage of a first node to the first low level based on an input signal and the first clock signal, and changes the voltage of the first node to a second low level based on the second clock signal, a voltage level of the second low level being lower than a voltage level of the first low level; 
a first output buffer that outputs, as an active-low scan signal, the second clock signal in response to the voltage of the first node; and 
a second output buffer that outputs, as an active-high scan signal, the third clock signal in response to the voltage of the first node, the second output buffer outputting its active-high scan signal 
a first transistor including a gate receiving a first clock signal, a first terminal receiving an input signal, and a second terminal electrically connected to a third node; 6 SD-191212-TCBa second transistor including a gate electrically connected to a fourth node, a first terminal receiving a high gate voltage, and a second terminal electrically connected to the third node; a third transistor including a gate electrically connected to a second node, a first terminal electrically connected to the fourth node, and a second terminal; a fourth transistor including a gate electrically connected to the third node, a first terminal electrically connected to the second node, and a second terminal receiving the first clock signal; a fifth transistor including a gate receiving the first clock signal, a first terminal electrically connected to the second node, and a second terminal receiving a low gate voltage; a sixth transistor including a gate electrically connected to the third node, a first terminal receiving the high gate voltage, and a second terminal electrically connected to the fourth node; a seventh transistor including a gate receiving the low gate voltage, a first terminal electrically connected to the third node, and a second terminal electrically connected to a first node; a first capacitor including a first electrode electrically connected to a first output node, and a second electrode electrically connected to the first node; a second capacitor including a first electrode electrically connected to the fourth node, and a second electrode electrically connected to the second node; an eighth transistor including a gate electrically connected to the first node, a first terminal electrically connected to the first output node, and a second terminal receiving a second clock signal; a ninth transistor including a gate electrically connected to the second node, a first terminal receiving the high gate voltage, and a second terminal electrically connected to the first output node; a tenth transistor including a gate electrically connected to the first node, a first terminal electrically connected to a second output node, and a second terminal receiving a third clock signal; and 7 SD-191212-TCBan eleventh transistor including a gate electrically connected to the second node, a first terminal 
Kim et al. (US 2019/0035322) teaches a scan driving circuit (fig. 5 and 6).  A first gate clock signal1 G1CLK1 may be applied to a first electrode of the first transistor T1, and a gate high voltage VGH may be applied to a first electrode of the second transistor T2. The first transistor T1 and the second transistor T2 may be serially connected to each other, and thus, a second electrode of the first transistor T1 and a second electrode of the second transistor T2 may be connected to each other to share a node which generates a first output signal Gout1. Also, a first capacitor may be provided and may include a first electrode connected to the Q node Q and a second electrode which is shared by the second electrode of the first transistor T1 and the second electrode of the second transistor T2.  A first clock signal CLK1 may be applied to a first electrode of the third transistor T3, and a second gate low voltage VGL2 may be applied to a first electrode of the fourth transistor T4. The third transistor T3 and the fourth transistor T4 may be serially connected to each other, and thus, a second electrode of the third transistor T3 and a second electrode of the fourth transistor T4 may be connected to each other to share a node which generates a second output signal Gout2.  Kim does not teach nor suggest above features as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/Primary Examiner, Art Unit 2628